DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 1/10/2022 has been fully considered.  Claims 4 and 6 are cancelled and claims 1-3, 5 and 7-18 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2014/120175) in view of Helbling et al (US 6,825,252).

Regarding claim 1-3, 5, 7 and 16-18; Niu discloses a composition for a pretreatment coating (paragraphs [0007] and [0008]) comprising binder in an amount 
The latex particles reads on the claimed polymer latex dispersion as claimed in claim 1. The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as claimed in claim 1 as it reads on one of applicant’s preferred materials for the cationic salt. The cationic acrylate latex reads on the claimed cationic latex polymer as claimed in claim 2. The calcium chloride reads on the claimed cationic salt comprising a cation of a metal of calcium as claimed in claim 5. 
The amount of latex particles overlaps the claimed amount of polymer latex dispersion as claimed in claims 1, 16 and 18 and the amount of polyvinyl alcohol overlaps the claimed amount of polyvinyl alcohol as claimed in claim 17.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the 

Niu does not appear to explicitly disclose the pre-treatment composition comprising starch nanoparticles included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition as claimed in claim 1, the starch nanoparticles being crosslinked starch nanoparticles as claimed in claim 3 and starch nanoparticles included in an amount from 2 wt% to 5 wt% based on the weight of all dry components of the primer composition as claimed in claim 17.

However, Helbling discloses a coating composition for use as a precoat (col. 1, line 65-col. 2, line 6) comprising a starch dispersion of discrete crosslinked starch particles in an aqueous liquid (paragraph [0033]), wherein the starch dispersion has a particle size from 200 nm to 100 µm (col. 5, lines 36-41) and wherein the amount of starch in the precoat formulation of Example 2 where starch functions as a co-binder is 2.14% based on the solid content of the precoat formulation.
The amount of starch dispersion in Example 2 is calculated by (8 x 0.30)/(8 + 4 +100) = 2.4/112 = 0.0214 or 2.14% (0.0214 x 100%). This amount falls within the claimed range of the starch nanoparticles as claimed in claims 1. The starch dispersion of starch particles having a particle size from 200 nm to 100 µm reads on the claimed starch nanoparticles as claimed in claim 1 and the crosslinked starch nanoparticles as claimed in claim 3. The combination of the dry amounts of polyvinyl alcohol, latex 
The particle size of the starch dispersion overlaps the claimed range for the average particle size of the starch nanoparticles.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have starch at a high solids content without high viscosities and improved paper properties for a precoat (col. 1, line 65-col. 2, line 6 of Helbling). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Niu and Helbling are analogous art because they are from the same field of pre-treatment and primer compositions for ink jet printing. Niu is drawn to a composition for a pre-treatment coating (see paragraphs [0007] and [0008] of Niu). Helbling is drawn to a coating composition for a precoat (see col. 1, line 65-col. 2, line 6 of Helbling).

It would have been obvious to one of ordinary skill in the art having the teachings of Niu and Helbling before him or her, to modify the composition of Niu to include the 

Regarding claims 10-12, Niu discloses a method comprising coating a substrate with a pre-treatment coating and drying the pre-treatment coating (paragraph [0037]), wherein the pretreatment coating is formed from a composition (paragraphs [0007] and [0008]) comprising binder in an amount from 10 wt% to 35 wt% (paragraph [0027]), wherein the binder is polyvinyl alcohol (paragraph [0026)), fixer in an amount of from 5 wt% to 50 wt% (paragraph [0024)), wherein the fixer can be a polyvalent metal salt selected from a list including calcium chloride (paragraph [0023]), latex particles in an amount from 10 wt% to 50 wt% (paragraph [0031]), wax (paragraph [0013]), water (paragraph [0040]) and wherein the amounts of fixer, binder and latex particles are based on a total amount present in the pre-treatment coating after removal of evaporative solvent (paragraphs [0024], [0027] and [0031]).
The latex particles reads on the claimed polymer latex dispersion as claimed in claim 10. The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as claimed in claim 10 as it reads on one of applicant’s preferred materials for the cationic salt. 
The amount of latex particles overlaps the claimed amount of polymer latex dispersion.


Niu does not appear to explicitly disclose the method comprising the pre-treatment composition comprising starch nanoparticles are included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition as claimed in claim 10 and the starch nanoparticles being crosslinked starch nanoparticles as claimed in claim 12.

However, Helbling discloses a coating composition for use as a precoat (col. 1, line 65-col. 2, line 6) comprising a starch dispersion of discrete crosslinked starch particles in an aqueous liquid (col. 5, lines 1-41), wherein the starch dispersion has a particle size from 200 nm to 100 µm (col. 5, lines 36-41) and wherein the amount of starch in the precoat formulation of Example 2 where starch functions as a co-binder is 2.14% based on the solid content of the precoat formulation.
The amount of starch dispersion in Example 2 is calculated by (8 x 0.30)/(8 + 4 +100) = 2.4/112 = 0.0214 or 2.14% (0.0214 x 100%). This amount falls within the 
The particle size of the starch dispersion overlaps the claimed range for the average particle size of the starch nanoparticles.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have starch at a high solids content without high viscosities and improved paper properties for a precoat (col. 5, lines 36-41 of Helbling). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 13-15, Niu discloses a coated print media a pre-treatment coating coated and dried on the substrate (paragraph [0037]), wherein the substrate is a 
The print media reads on the claimed media substrate as claimed in claim 13 and the smooth, nonporous offset media substrate as claimed in claim 14. The pre-treatment coating reads on the claimed ink-receiving primer layer. The latex particles reads on the claimed polymer latex dispersion as claimed in claim 13. The fixer of a polyvalent metal salt of calcium chloride reads on the claimed cationic salt as claimed in claim 13 as it reads on one of applicant’s preferred materials for the cationic salt. 
The amount of latex particles overlaps the claimed amount of polymer latex dispersion.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a pre-treatment coating that has durability and can provide high quality print images (paragraph [0007] of Niu). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re 

Niu does not appear to explicitly disclose the method comprising the pre-treatment composition comprising starch nanoparticles are included in an amount from 1 wt% to 20 wt% based on the weight of all dry components of the primer composition as claimed in claim 13 and the starch nanoparticles being crosslinked starch nanoparticles as claimed in claim 15.

However, Helbling discloses a coating composition for use as a precoat (col. 1, line 65-col. 2, line 6) comprising a starch dispersion of discrete crosslinked starch particles in an aqueous liquid (col. 5, lines 1-41), wherein the starch dispersion has a particle size from 200 nm to 100 µm (col. 5, lines 36-41) and wherein the amount of starch in the precoat formulation of Example 2 where starch functions as a co-binder is 2.14% based on the solid content of the precoat formulation.
The amount of starch dispersion in Example 2 is calculated by (8 x 0.30)/(8 + 4 +100) = 2.4/112 = 0.0214 or 2.14% (0.0214 x 100%). This amount falls within the claimed range of the starch nanoparticles as claimed in claims 13. The starch dispersion of starch particles having a particle size from 200 nm to 100 µm reads on the claimed starch nanoparticles as claimed in claim 13 and the crosslinked starch nanoparticles as claimed in claim 15. The combination of the dry amounts of polyvinyl alcohol, latex particles, wax and fixer of a polyvalent metal salt of calcium chloride in Niu and the dry amount of starch dispersion in Helbling overlap the claimed range of the 
The particle size of the starch dispersion overlaps the claimed range for the average particle size of the starch nanoparticles.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have starch at a high solids content without high viscosities and improved paper properties for a precoat (col. 5, lines 36-41 of Helbling). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2014/120175) in view of Helbling et al (US 6,825,252) in further view of Wang et al (US 2011/0091666).

Niu and Helbling are relied upon as described above.



However, Wang discloses a media for inkjet printing (paragraph [0009]), wherein the media comprises a paper substrate and an ink receiving layer (paragraphs [0012] and [0013]), wherein the ink receiving layer is formed from a slurry comprising a binder comprising polyvinyl alcohol (paragraph [0016]) and an example of the binder comprising a mixture of polyvinyl alcohol having a molecular weight of 47,000 and a hydrolysis of 98% and polyvinyl alcohol having a molecular weight of 100,000 and a hydrolysis of 81% (paragraphs [0017] and [0028]).
	The slurry for forming the ink-receiving layer is interpreted to be a primer composition as it improves the adhesion of ink onto a paper substrate.

Niu, Helbling and Wang are analogous art because they are from the same field of pre-treatment and primer compositions for ink jet printing. Niu is drawn to a composition for a pre-treatment coating (see paragraphs [0007] and [0008] of Niu). Helbling is drawn to a coating composition for a precoat (see col. 1, line 65-col. 2, line 6 of Helbling). Wang is drawn to media for use in inkjet printing (see paragraph [0001] of Wang).

It would have been obvious to one of ordinary skill in the art having the teachings of Niu, Helbling and Wang before him or her, to modify the pre-treatment composition of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (WO 2014/120175) in view of Helbling et al (US 6,825,252) in further view of Saito et al (US 2003/0113514).

Niu and Helbling are relied upon as described above.

Regarding claim 9, Niu and Helbling do not appear to explicitly disclose the composition comprising an inorganic pigment in an amount of about 5 wt% or less of all dry components.

However, Saito disclose an aqueous coating composition comprising fine inorganic particles in an amount between 3 and 20 percent (paragraph [0054]) and wherein the fine inorganic particles comprise clay (paragraph [0044]).
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have increased viscosity at a low temperature and maintaining an optimal viscosity (paragraph [0054] of Saito). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Niu, Helbling and Saito are analogous art because they are from the same field of pre-treatment and primer compositions for ink jet printing. Niu is drawn to a composition for a pre-treatment coating (see paragraphs [0007] and [0008] of Niu). Helbling is drawn to a coating composition for a precoat (see col. 1, line 65-col. 2, line 6 of Helbling). Saito is drawn to an aqueous coating composition (see Abstract of Saito).

It would have been obvious to one of ordinary skill in the art having the teachings of Niu, Helbling and Saito before him or her, to modify the composition of Niu and Helbling of to include the amount of inorganic particles of clay of Saito in the composition of Niu because having the required amount of inorganic particles provides increased viscosity at a low temperature and maintaining an optimal viscosity (paragraph [0054] of Saito).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments, see pages 6-7, filed 1/10/2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 

Applicant’s arguments, see page 7, filed 1/10/2022, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.

Applicants argue that Helbling does not disclose or suggest the claimed average particle size of the starch nanoparticles and that it would not be obvious to use the particle size range in Helbling to meet the claimed average particle size of the starch nanoparticles.

The Examiner disagrees and notes that the particle size of the starch dispersion of overlaps the claimed range for the average particle size of the starch nanoparticles.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have starch at a high solids content without high viscosities and improved paper properties for a precoat (col. 1, line 65-col. 2, line 6 of Helbling). It has been held that “[i]n the case where the claimed ranges “overlap or lie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Also, Applicants have not shown criticality for the claimed average particle size for the starch nanoparticles.

Applicants argue that neither Wang nor Saito cure the deficiencies of Niu and Helbling.

The Examiner disagrees and notes that Wang and Saito are teaching references used to teach polyvinyl alcohols having different weight average molecular weights (Wang) and amount of clay (Saito).

However, note that while Wang and Saito do not disclose all the features of the present claimed invention, Wang and Saito are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely polyvinyl alcohols having different weight average molecular weights (Wang) and amount of clay (Saito), and in combination with the primary reference, discloses the presently claimed invention. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785